Citation Nr: 1811238	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bruxism.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991; from September 1997 to May 1998; from January 2003 to October 2003; and from October 2006 to March 2008.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for bruxism.  

In December 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  During the hearing the Veteran submitted an internet article on his claimed disorder, along with a waiver of review by the agency of original jurisdiction (AOJ) of that evidence.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's bruxism had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for bruxism have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bruxism, which he contends began during his active duty service in Bosnia.  See Board Hearing Transcript, pp. 5-6.  He avers that he had no dental disorder prior to that deployment.  Transcript, p. 4.  

In June 2013, the RO denied the claim on the grounds that there was no in-service or current evidence of bruxism.

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

During the pendency of this appeal, a Final Rule prohibiting bruxism as a stand-alone disability was enacted in August 2017.  See 82 Fed. Reg. 36080-36086 (Aug. 3, 2017).  See also VBA Adjudication Procedures Manual, M21-1 IX.ii.2.3.g. (Last updated Feb. 8, 2018) ("Bruxism cannot be evaluated as a stand-alone SC disability.").  This Final Rule against bruxism as a stand-alone disability became effective on September 10, 2017.  

The U.S. Supreme Court has held that statutes generally may not be construed to have retroactive effect unless their language requires that result.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding that statutes generally may not be construed to have retroactive effect unless their language requires that result).  See also Vet. Aff. Op. Gen. Couns. Prec. 7-2003, VAOPGCPREC 7-2003, 2003 (holding that "Statutes and regulations . . . are presumed not to apply in any manner that would produce genuinely retroactive effects, unless the statute or regulation itself provides for such retroactivity.").  In other words, prospectivity is the default rule with respect to changes in statutes and regulations

In this case, the appeal for service connection for bruxism was pending prior to the September 10, 2017 effective date of the regulation change, so the new regulatory bar against bruxism does not apply to this Veteran's claim.  

II. Facts and Analysis

Military records confirm that the Veteran served on active duty in Bosnia from October 1997 to May 1998; and active duty service treatment records (STRs) dated in December 1997 contain an assessment of bruxism.  See also active duty STR dated in September 2003, which notes cavities and "grinding teeth."  Military records also confirm that the Veteran served in Afghanistan.  See, e.g., January 8, 2007 Order deploying the Veteran to Afghanistan in support of Operation Enduring Freedom.  See also Commander's November 2007 "NARRATIVE RECOMMENDATION FOR AWARD OF THE BRONZE STAR."  There is no lay or medical evidence of bruxism prior to the December 1997 active duty record.  

There is also current medical evidence of bruxism, and a medical opinion that relates the Veteran's bruxism to the Veteran's stress during the Veteran's active duty deployments.  See October 2013 statement from Veteran's lifelong dentist/former recipient of "the Best Dentist in America Award and the Top Dentist in America Award."  According to this dentist, who notes that he himself is a veteran and is familiar with service protocol and procedures, the Veteran's bruxism began during the Veteran's tour in Bosnia in 1997-98.  He noted that the Veteran had helped run his Company and was in charge of guard duty in Bosnia, and avowed that in his capacity as the Veteran's dentist he did not notice any clenching or bruxism by the Veteran prior to the Veteran's deployment to Bosnia.  He added as follows:

This day and night responsibility caused stress on [the Veteran] resulting in his clenching and grinding or bruxism.  [He] took out the stress of his service obligation on his teeth by bruxing.  Upon [his] return from Bosnia, the clenching and bruxism was a real physical problem and had become a learn mechanism, a habit.  I gave him oral instructions to keep a space between his teeth at all times.  I placed sealants on his teeth to fill in the wear holes caused by bruxing his teeth and restore the vertical.  [The Veteran] clench so hard he broke the bonds of the sealants which came off.  The stress problem was too deeply seated and persisted until it was necessary to construct an N.T.I. Splint on 22 December 2000.  . . . On November 28, 2001, I diagnosed [the Veteran] with additional wear holes in 6 of his mandibular teeth.  These wear holes were a direct response to his bruxing habit.  . . .  His bruxism continued while in the service.

His unit was deployed to Afghanistan without a Sergeant Major.  [The Veteran] was in charge of running the hospital, being the hospital administrator, the guarding and safety of all their hospital staff, and oversaw the construction of a permanent hospital building.  The Taliban shot [sic] missiles at them, had self-destructing people as bombers blow up their guard and kill many people, placed grenades strapped on the necks of the wounded to blow up their hospital causing stress day and night.  Everyone had to be search[ed] not knowing what their enemies would try next to destroy their medical unit.  Stress was a 24 hour ordeal causing [the Veteran] to clench and brux his teeth worse.  Somewhere his N.T.I. splint was lost in the war.

. . . 

In conclusion, the stress of military service has caused [the Veteran] to habitually clench, grind or brux his teeth to this day.  Damage to his supporting bone has occurred, his teeth are worn off flat, wear holes and grooves are evident on his teeth.  To restore the damage done by the stress of the service, his teeth will need to be splinted, full mouth crowns made to restore his teeth with the correct vertical.  [This] case is definitely a service caused disability.

This medical opinion, which is consistent with military records and is accompanied by detailed rationale, is persuasive and highly probative evidence in support of the Veteran's claim, and there is no medical opinion evidence of record to the contrary.  

There consequently is sufficient evidence of a current disability (bruxism); contemporaneously evidence documenting bruxism while on active duty; no evidence of bruxism before active duty; and compelling medical opinion evidence of a nexus between the current disability and the in-service problems, i.e., that the Veteran's teeth grinding/bruxism began while on active duty and continues to this day.  Accordingly, service connection for bruxism is established.  38 C.F.R. § 3.303.


ORDER

Service connection for bruxism is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


